          Case 3:18-cr-00638-BR         Document 52      Filed 10/29/20   Page 1 of 1




Francesca Freccero, #96287
Office of the Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
francesca_freccero@fd.org

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:18-cr-00638-BR-1

                                     Plaintiff,
                                                       NOTICE OF WITHDRAWAL OF
                       v.                              COUNSEL

  NICHOLAS JAMES STACY,

                                  Defendant.

       Please be advised that Assistant Federal Public Defender Francesca Freccero is no longer

an attorney of record in the above-captioned case. Please withdraw Ms. Freccero from further

service and electronic notices in this case.

       Respectfully submitted this 29th day of October, 2020.


                                               /s/ Francesca Freccero
                                               Francesca Freccero
                                               Attorney for Defendant




Page 1 NOTICE OF WITHDRAWAL OF COUNSEL
